Name: 2001/676/EC: Commission Decision of 20 August 2001 amending Decision 95/453/EC laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Republic of Korea (Text with EEA relevance) (notified under document number C(2001) 2556)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  marketing;  health;  trade;  cooperation policy
 Date Published: 2001-09-05

 Avis juridique important|32001D06762001/676/EC: Commission Decision of 20 August 2001 amending Decision 95/453/EC laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Republic of Korea (Text with EEA relevance) (notified under document number C(2001) 2556) Official Journal L 236 , 05/09/2001 P. 0018 - 0018Commission Decisionof 20 August 2001amending Decision 95/453/EC laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Republic of Korea(notified under document number C(2001) 2556)(Text with EEA relevance)(2001/676/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Directive 97/79/EC(2), and in particular Article 9(4) thereof,Whereas:(1) Article 1 of Commission Decision 95/453/EC of 23 October 1995 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Republic of Korea(3), as last amended by Decision 1999/530/EC(4), states that the Ministry of Maritime Affairs and Fisheries - National Fishery Products Inspection Station (NFPIS) shall be the competent authority in the Republic of Korea for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/492/EEC.(2) Following a restructuring of the Korean administration, the competent authority for issuing health certificates for fishery products (NFPIS) has changed to the "National Fisheries Products Quality Inspection Service (NFPQIS)" and this new authority is capable of effectively verifying the application of the laws in force. It is, therefore, necessary to modify the nomination of the competent authority identified by Decision 95/453/EC.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 95/453/EC is replaced by the following: "Article 1The National Fisheries Products Quality Inspection Service (NFPQIS) shall be the competent authority in the Republic of Korea for verifying and certifying that bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC."Article 2This Decision is addressed to the Member States.Done at Brussels, 20 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 264, 7.11.1995, p. 35.(4) OJ L 203, 3.8.1999, p. 76.